Exhibit 10.42

 

SECURITY AND SUBORDINATION AGREEMENT

 

This Security and Subordination Agreement dated as of December 31, 2010 is made
by BIO-key International, Inc., a Delaware corporation (the “Debtor” or the
“Company”), in favor of The Shaar Fund, Ltd. (“Shaar”), Thomas J. Colatosti
(“Colatosti”) (each a “Noteholder” and collectively, the “Noteholders”), and The
Shaar Fund, Ltd., as collateral agent (the “Agent”) for the Noteholders (each of
the Agent and each Noteholder being a “Secured Party” and the Agent and the
Noteholders being collectively, the “Secured Parties”).

 

Introduction

 

Pursuant to the Seven Percent (7%) Secured Promissory Notes of even date
herewith (each, a “Note” and collectively, the “Related Notes”) issued by the
Debtor to Shaar and Colatosti, respectively, the Noteholders have agreed to
extend credit to the Debtor upon the terms and subject to the conditions set
forth therein.  It is a condition precedent to the obligation of each Noteholder
to extend such credit to the Debtor under its respective Related Note that the
Debtor and the Secured Parties shall have executed and delivered this Security
and Subordination Agreement.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
to induce the Noteholders to extend credit to the Debtor under the Related
Notes, the parties hereby agree as follows:

 

1.                                       Defined Terms.  Unless otherwise
defined herein, terms which are defined in the Related Notes and used herein are
so used as so defined, and terms which are defined in the Uniform Commercial
Code in effect in the State of New York on the date hereof are used herein as
therein defined, and the following terms shall have the following meanings:

 

“Code” means the Uniform Commercial Code as from time to time in effect in the
State of New York.

 

“Collateral” shall have the meaning assigned to it in Section 2 of this Security
Agreement.

 

“Event of Default” shall have the meaning assigned to it in Section 8 of this
Security Agreement.

 

“Obligations” means (a) the unpaid principal amount of, and interest on, and all
fees, expenses and other amounts payable under or in respect of, the Related
Notes, and (b) all other obligations of Debtor under and pursuant to this
Agreement.

 

“Security Agreement” means this Security and Subordination Agreement, as amended
or restated from time to time.

 

--------------------------------------------------------------------------------


 

“Senior Debt” means the Note in favor of Shaar (the “Senior Lender”), including
all principal, interest (including any interest accruing after commencement of a
bankruptcy or similar proceeding) thereon, and any modification, extension,
removal, refunding or refinancing of the foregoing, and all fees, expenses and
other amounts payable under or in respect of the Note and this Agreement.

 

“Subordinated Debt” means the Note in favor of Colatosti (the “Subordinated
Holder”), including all principal, interest (including any interest accruing
after commencement of a bankruptcy or similar proceeding) thereon, and any
modification, extension, removal, refunding or refinancing of the foregoing, and
all fees, expenses and other amounts payable under or in respect of the Note and
this Agreement.

 

2.                                       Grant of Security Interest.  As
security for the due and punctual payment and performance of the Obligations,
the Debtor hereby grants to the Agent, for the benefit of the Secured Parties, a
continuing security interest in and lien on all of the Debtor’s right, title and
interest in and to all tangible and intangible property and assets of the
Debtor, whether now owned or existing or hereafter acquired or arising, together
with any and all additions and accessions thereto and replacements therefor and
proceeds and products thereof and supporting obligations relating thereto
(collectively referred to for purposes of this Section 2 as “Collateral”),
including without limitation the property described below:

 

(a)                                  all property coming into the possession,
control or custody of, or in transit to, the Agent or any agent or bailee for
the Agent, by or for the account of the Debtor, whether expressly as collateral
security or for any other purpose, including, without limitation, all property
left with the Agent, whether held in a general or special account or for
safekeeping or otherwise, and including, but not limited to, cash, negotiable
instruments, documents of title, chattel paper, securities of any type and/or
description  coming into the possession and/or control of the Agent in any way
(including all dividends, interest, or other rights in connection with any such
securities), certificates of deposit, deposit accounts, other accounts, interest
or dividends thereon, other cash equivalents, supporting obligations and the
products and proceeds therefrom;

 

(b)                                 all tangible personal property, including
without limitation all present and future Goods, Inventory (including, without
limitation, all merchandise, raw materials, work in process, finished goods and
supplies), machinery, Equipment, motor vehicles, rolling stock, tools,
furniture, Fixtures, office supplies, computers, computer software and
associated equipment, whether now owned or hereafter acquired, including,
without limitation, all tangible personal property used in the operation of the
business of the Debtor;

 

(c)                                  all rights under all present and future
authorizations, permits, licenses and franchises issued, granted or licensed to
the Debtor for the operation of its business;

 

(d)                                 all rights under all present and future
vendor or customer contracts and all franchise, distribution, design,
consulting, construction, engineering, management and advertising and related
agreements;

 

2

--------------------------------------------------------------------------------


 

(e)           all rights under all present and future leases of real and
personal property;

 

(f)            all Chattel Paper, including electronic and tangible chattel
paper;

 

(g)           all Instruments, including promissory notes;

 

(h)           all Documents;

 

(i)            all Letter of Credit Rights;

 

(j)            all commercial tort claims and consumer goods; and

 

all other personal property, including, without limitation, all present and
future Accounts, control accounts, cash, cash equivalents, deposits, deposit
accounts, loss carry back, tax refunds, insurance policies and proceeds,
premiums, rebates and refunds, choses in action, Investment Property, including
Certificated and Uncertificated Securities and Security Entitlements,
partnership interests, limited liability company interests, contracts, contract
rights, General Intangibles (including without limitation, Payment Intangibles
and Software, all customer and advertiser mailing lists, intellectual property,
intellectual property licenses, patents, copyrights, trademarks, trade secrets,
trade names, domain names, goodwill, customer lists, advertiser lists, catalogs
and other printed materials, publications, indexes, lists, data and other
documents and papers relating thereto, blueprints, designs, charts, and research
and development, whether on paper, recorded electronically or otherwise), all
websites (including without limitation, all content, HTML documents, audiovisual
material, software, data, hardware, access lines, connections, copyrights,
trademarks, patents and trade secrets relating to such websites) and domain
names, any information stored on any medium, including electronic medium,
related to any of the personal property of such Debtor, all financials books and
records and other books and records relating, in any manner, to the business of
such Debtor, all proposals and cost estimates and rights to performance, all
instruments and promissory notes, documents and chattel paper, and all debts,
obligations and liabilities in whatever form owing to such Debtor from any
person, firm or corporation or any other legal entity, whether now existing or
hereafter arising, nor or hereafter received by or belonging or owing to such
Debtor; and all guaranties and security therefor, and all letters of credit and
other supporting obligations in respect of such debts, obligations and
liabilities.

 

3.                                       Rights of Secured Parties; Limitations
on Secured Parties’ Liability.

 

(a)                                  Debtor Remains Liable.  Anything herein to
the contrary notwithstanding, the Debtor shall remain liable under each item of
Collateral to observe and perform all the conditions and obligations to be
observed and performed by them thereunder, all in accordance with the terms of
any agreement with respect thereto.  The Secured Parties shall not have any
obligation or liability under any item of Collateral (or any agreement with
respect thereto) by reason of or arising out of this Security Agreement or the
receipt by the Secured Parties of any payment relating to an item of Collateral
pursuant hereto, nor shall the Secured Parties be obligated in any manner to
perform any of the obligations of the Debtor under or pursuant to any item of
Collateral (or any agreement with respect thereto), to make any payment, to make
any

 

3

--------------------------------------------------------------------------------


 

inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party under item of Collateral (or
any agreement with respect thereto), to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

 

(b)                                 Notice to Account Debtors.  Upon the request
of the Agent at any time after the occurrence and during the continuance of an
Event of Default, the Debtor shall notify account debtors with respect to the
Collateral that the Collateral has been assigned to the Agent for the benefit of
the Secured Parties and that payments in respect thereof shall be made directly
to the Agent.  The Agent may at any time, in its own name or in the name of
others, communicate with account debtors with respect to the Collateral to
verify with them to its satisfaction the existence, amount and terms of any item
of Collateral.

 

(c)                                  Collections.  The Agent hereby authorizes
the Debtor to collect all items of Collateral, and the Agent may curtail or
terminate said authority at any time after the occurrence and during the
continuance of an Event of Default.  If required by the Agent at any time after
the occurrence and during the continuance of an Event of Default, any payments
on or with respect to any item of Collateral, when collected by the Debtor,
shall be forthwith (and, in any event, within two business days) delivered by
the Debtor to the Agent, in the exact form received, duly endorsed by the Debtor
to the Agent or, if required by the Agent, deposited by the Debtor in a special
collateral account maintained by the Agent, subject to withdrawal by the Agent
only, as hereinafter provided, and, until so delivered or deposited, shall be
held by the Debtor in trust for the Agent, segregated from other funds or assets
of the Debtor.  All Proceeds constituting collections of any item of Collateral
while held by the Agent (or by the Debtor in trust for the Agent) shall continue
to be collateral security for all of the Obligations and shall not constitute
payment thereof until applied thereto by the Agent.  If an Event of Default
shall have occurred and be continuing, at any time at the Agent’s election, the
Agent may apply all or any part of the property so delivered or the funds so
deposited on account of the Obligations in such order as the Agent may elect,
and any part of such property or funds which the Agent elects not to apply and
deems not required as collateral security for the Obligations shall be paid over
from time to time by the Agent to the Debtor or to whomsoever may be lawfully
entitled to receive the same.  At the Agent’s request, the Debtor shall deliver
to the Agent on behalf of the Secured Parties all original and other documents
evidencing, and relating to, the agreements and transactions which gave rise to
any item of Collateral, including, without limitation, all original orders,
invoices and shipping receipts and original executed agreements, instruments and
documents.

 

(d)                                 Trust Account.  Upon the occurrence and
during the continuance of an Event of Default, the Agent may, in its sole
discretion, elect to require the Debtor to establish with the Agent a trust
account or lockbox account and to instruct all account Debtor to make payments
with respect to all items of Collateral directly to such trust account or
lockbox account.  Following such election, the Debtor will collect all payments
due with respect to all items of Collateral as the Agent’s collection agent,
hold such collections in trust for the Agent without commingling the same with
other funds of the Debtor and will promptly, on the day of receipt thereof,
transmit such collections to the Agent in the identical form in which they were
received

 

4

--------------------------------------------------------------------------------


 

by the Debtor, with such endorsements as may be appropriate, accompanied by a
report, in form approved by the Agent, showing the amount of such collections
and the cash discounts applicable thereto.

 

(e)                                  Title to Collateral.  The Debtor represents
and warrants to the Secured Parties that it has good title to all of the
Collateral, free and clear of all liens, security interests and adverse
interests.

 

4.                                       Covenants.  The Debtor covenants and
agrees with the Agent and each Secured Party that, from and after the date of
this Security Agreement until all Obligations are paid in full:

 

(a)                                  Indemnification.  The Debtor agrees to pay,
and to save the Secured Parties harmless from, any and all liabilities,
reasonable costs and expenses (including, without limitation, legal fees and
expenses) (i) with respect to, or resulting from, any delay in paying, any and
all excise, sales or other taxes which may be payable or determined to be
payable with respect to any of the Collateral, (ii) with respect to, or
resulting from, any delay in complying with any law, rule, regulation or order
of any court, arbitrator or governmental entity, jurisdiction or authority
applicable to any of the Collateral or (iii) in connection with any of the
transactions contemplated by this Security Agreement.  In any suit, proceeding
or action brought by any Secured Party under any item of Collateral for any sum
owing thereunder, or to enforce any provisions of any item of Collateral, the
Debtor will save, indemnify and keep the Secured Parties harmless from and
against all expense, loss or damage suffered by reason of any defense, setoff,
counterclaim, recoupment or reduction or liability whatsoever of the account
debtors or obligor thereunder, arising out of a breach by the Debtor of any
obligation thereunder or arising out of any other agreement, indebtedness or
liability at any time owing to or in favor of such account debtors or obligor or
its successors from the Debtor.  The foregoing indemnification shall not apply
to any liabilities, costs or expenses resulting directly from the gross
negligence or willful misconduct of the Secured Parties.

 

(b)                                 Maintenance of Records.  The Debtor will
keep and maintain at its own cost and expense satisfactory and complete records
of the Collateral, including without limitation, a record of all payments
received and all credits granted with respect to all items of Collateral.  For
the Secured Parties’ further security, the Debtor hereby grants to the Agent,
for the benefit of the Secured Parties, a security interest in all of the
Debtor’s books and records pertaining to the Collateral, and upon the occurrence
and during the continuance of an Event of Default, the Debtor shall turn over
any such books and records to the Agent or to its representative at the request
of the Agent.

 

(c)                                  Right of Inspection.  The Agent shall at
all times have full and free access during normal business hours, and upon
reasonable prior notice, to all the books of record and account of the Debtor,
and the Agent or its representatives may examine the same, take extracts
therefrom and make photocopies thereof, and the Debtor agrees to render to the
Agent, at the Debtor’s cost and expense, such clerical and other assistance as
may be reasonably requested with regard thereto.  The Agent and its
representatives shall at all times also have the right during normal business
hours, and upon reasonable prior notice, to enter into and upon any premises

 

5

--------------------------------------------------------------------------------


 

where any of the Collateral is located for the purpose of inspecting the same or
otherwise protecting its interests therein.

 

(d)           Compliance with Laws, etc.  The Debtor will comply in all material
respects with all laws, rules, regulations and orders of any court, arbitrator
or governmental entity, jurisdiction or authority applicable to the Collateral
or any part thereof or to the operation of the Debtor’s business; provided,
however, that the Debtor may contest any such law, rule, regulation or order in
any reasonable manner which shall not, in the reasonable opinion of the Agent,
adversely affect the Secured Parties’ rights or the priority of the Agent’s
liens on the Collateral.

 

(e)           Payment of Obligations.  The Debtor will pay promptly when due all
taxes, assessments and governmental charges or levies imposed upon the
Collateral or in respect of its income or profits therefrom, as well as all
claims of any kind (including, without limitation, claims for labor, materials
and supplies) against or with respect to the Collateral, except that no such
charge need be paid if (i) the validity thereof is being contested in good faith
by appropriate proceedings, (ii) such proceedings do not involve any material
danger of the sale, forfeiture or loss of any of the Collateral or any interest
therein and (iii) such charge is adequately reserved against on the Debtor’s
books in accordance with U.S. generally accepted accounting principles.

 

(f)                                    Limitation on Liens on Collateral.  The
Debtor will not create, incur or permit to exist, will defend the Collateral
against, and will take such other action as is necessary to remove any lien,
security interest, pledge, mortgage, deed of trust, levy, attachment, claim or
other charge or encumbrance on or to the Collateral, other than the security
interest in favor of the Agent pursuant to this Security Agreement, and will
defend the right, title and interest of the Agent in and to any of the
Collateral against the claims and demands of all persons or entities whatsoever.

 

(g)                                 Limitations on Dispositions of Collateral. 
The Debtor will not sell, transfer, lease or otherwise dispose of any of the
Collateral, or remove or permit the Collateral to be removed from the Debtor’s
address, or attempt, offer or contract to do so, without the Secured Parties’
prior written consent, except for those in the ordinary course of business.

 

(h)                                 Limitations on Discounts, Compromises or
Extensions.  Other than in the ordinary course of business as generally
conducted by the Debtor, the Debtor will not grant any extension of the time of
payment of any item of Collateral, compromise, compound or settle the same for
less than the full amount thereof, release, wholly or partially, any person or
entity liable for the payment thereof, or allow any credit or discount
whatsoever thereon.

 

(i)                                     Maintenance of Insurance.  The Debtor
will maintain, with financially sound and reputable companies, insurance
policies (i) insuring the Collateral against loss by fire, explosion, theft and
such other casualties as may be reasonably satisfactory to the Agent and
(ii) insuring the Debtor against liability for personal injury and property
damage relating to such Collateral, such policies to be in such form and amounts
and having such coverage, and naming the Secured Parties as additional named
insureds, as may be reasonably satisfactory to the Agent.  All such insurance
shall (i) provide that no termination, cancellation, material reduction in

 

6

--------------------------------------------------------------------------------


 

amount or material change in coverage thereof shall be effective until at least
thirty (30) days after receipt by the Agent of written notice thereof and
(ii) be reasonably satisfactory in all other respects to the Agent.  From time
to time upon the request of the Agent, the Debtor shall deliver to the Agent
insurance policies, certificates or binders as the Agent may from time to time
reasonably request.  In the event the Debtor, at any time or times hereafter,
shall fail to obtain or maintain any of the policies of insurance required
above, or to pay any premium in whole or in part relating hereto, then the
Secured Parties, without waiving or releasing any obligation or any Default by
the Debtor hereunder, may at any time or times thereafter (but shall be under no
obligation to do so), obtain and maintain such policies of insurance and pay
such premium and take any other action with respect thereto, which the Secured
Parties deems advisable.  All sums so disbursed by the Secured Parties,
including reasonable attorneys’ fees, court costs, expenses and other charges
relating thereto, shall be payable on demand by the Debtor to the Secured
Parties.

 

(j)                                     Further Identification of Collateral. 
The Debtor will furnish to the Agent from time to time statements and schedules
further identifying and describing the Collateral and such other reports in
connection with the Collateral as the Agent may reasonably request, all in
reasonable detail.

 

(k)                                  Further Warranties.  The Debtor further
covenants, warrants and represents to the Secured Parties that all
representations and warranties of the Debtor contained in this Security
Agreement (whether appearing in this Section 4 or elsewhere) shall be true at
the time of the Debtor’s execution of this Security Agreement, shall survive the
execution, delivery and acceptance thereof by the parties hereto and the closing
of the transactions described herein or related hereto and shall be true during
the duration thereof.

 

(l)                                     Change of Name, Location.  Debtor will
give the Secured Parties at least ten (10) days’ advance written notice of any
change in its corporate name, state of incorporation or office address, or any
other change of circumstances that would require a further filing or recording
of any financing or continuation statement under the Uniform Commercial Code in
any jurisdiction with respect to the security interests and liens created
hereby.

 

5.                                       Further Documentation; Pledge.  At any
time and from time to time, upon the written request of the Agent, and at the
sole expense of the Debtor, the Debtor will promptly and duly execute and
deliver such further instruments and documents and take such further action as
the Agent may reasonably request for the purpose of obtaining or preserving the
full benefits of this Security Agreement and of the rights and powers herein
granted.  The Debtor hereby authorizes the Agent to file or record any financing
or continuation statements under the Uniform Commercial Code in effect in any
jurisdiction with respect to the security interests and liens created hereby.  A
copy or other reproduction of this Security Agreement shall be sufficient as a
financing statement for filing in any jurisdiction.  If, at any time, any amount
payable under or in connection with any of the Collateral shall be or become
evidenced by any Instrument or Chattel Paper, the Debtor shall immediately
deliver or cause the delivery to the Agent of such Instrument or Chattel Paper,
duly endorsed in a manner satisfactory to the Agent, to be held as Collateral
pursuant to this Security Agreement.

 

7

--------------------------------------------------------------------------------


 

6.                                       Agent’s Appointment as
Attorney-in-Fact.

 

(a)                                  Powers.  The Debtor hereby irrevocably
constitutes and appoints the Agent and any of its officers or agents with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of the Debtor and in the
name of the Debtor or in its own name, from time to time in the Agent’s
discretion, for the purpose of carrying out the terms of this Security
Agreement, to take any and all appropriate action and to execute any and all
instruments which may be necessary or desirable to accomplish the purposes of
this Security Agreement, and, without limiting the generality of the foregoing,
the Debtor hereby gives the Agent the power and right, on behalf of the Debtor,
without notice to or assent by the Debtor, to do the following:

 

(i)                                     at any time when the authority of the
Debtor to collect the item of Collateral has been curtailed or terminated
pursuant to the first sentence of Section 3(c) hereof, or in the case of any
Collateral, at any time when any Event of Default shall have occurred and is
continuing, in the name of the Debtor or their own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any item of Collateral or
with respect to any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Agent for the purpose of collecting any and
all such moneys due with respect to any Collateral whenever payable;

 

(ii)                                  to pay or discharge taxes and liens levied
or placed on or threatened against the Collateral, to effect any repairs or any
insurance called for the terms of this Security Agreement and to pay all or any
part of the premiums therefor and the costs thereof; and

 

(iii)                               upon the occurrence and during the
continuance of any Event of Default, (A) to direct any party liable for any
payment under any of the Collateral to make payment of any and all moneys due or
to become due thereunder directly to the Agent or as the Agent shall direct;
(B) to ask or demand for, collect, receive payment of and receipt for, any and
all moneys, claims and other amounts due or to become due at any time in respect
of or arising out of any Collateral; (C) to sign and endorse any invoices,
freight or express bills, bills of lading, storage or warehouse receipts, drafts
against Debtor, assignments, verifications, notices and other documents in
connection with any of the Collateral; (D) to commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any thereof and to enforce any other
right in respect of any Collateral; (E) to defend any suit, action or proceeding
brought against the Debtor with respect to any Collateral; (F) to settle,
compromise or adjust any suit, action or proceeding described in
clause (E) above and, in connection therewith, to give such discharges or
releases as the Agent may deem appropriate; (G) to make any election with
respect to the Collateral under Section 1111 of the U.S. Bankruptcy Code, or
take any action under Section 364 or any other section of the U.S. Bankruptcy
Code, now existing or as hereinafter

 

8

--------------------------------------------------------------------------------


 

amended; and (H) generally, to sell, transfer, pledge and make any agreement
with respect to or otherwise deal with any of the Collateral as fully and
completely as though the Agent were the absolute owner thereof for all purposes,
and to do, at the Agent’s option and the Debtor’s expense, at any time, or from
time to time, all acts and things which the Agent deems necessary to protect,
preserve or realize upon the Collateral and the Agent’s liens thereon and to
effect the intent of this Security Agreement, all as fully and effectively as
the Debtor might do.

 

At the reasonable request of the Agent, the Debtor shall deliver to the Agent,
one or more further documents ratifying any and all actions that said attorneys
shall lawfully take or do or cause to be taken or done by virtue hereof.  This
power of attorney is a power coupled with an interest and shall be irrevocable.

 

(b)           Other Powers.  The Debtor also authorizes the Agent, at any time
and from time to time, to execute, in connection with the sales provided for in
Section 9 hereof, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral.

 

(c)                                  No Duty on Agent’s Part.  The powers
conferred on the Agent hereunder are solely to protect the Secured Parties’
interests in the Collateral and shall not impose any duty upon it to exercise
any such powers.  The Agent shall be accountable only for amounts that it
actually receives as a result of the exercise of such powers, and neither it nor
any of its shareholders, officers, directors, employees or agents shall be
responsible or have any liability to any future holder of any interest in the
Obligations, or to the Debtor or other pledgors or obligors for any act or
failure to act hereunder, except for their own gross negligence or willful
misconduct.

 

(d)                                 Disputes.  If a dispute arises between the
Debtor and Secured Parties, the Agent may (but without obligation to do so)
commence a civil action in a Court of competent jurisdiction and deposit the
Collateral with the Court for determination as to the respective rights of
Debtor and Secured Parties to receive the Collateral.  In the event of
litigation between the Debtor and Secured Parties concerning disbursement of the
Collateral, the Agent may deposit the Collateral with the Court in which such
litigation is pending.  At any time, the Agent shall be entitled to apply to any
Court of competent jurisdiction of the state and federal courts of New York
County, New York to determine the rights of the parties hereto and in the event
of such application may deposit the Collateral with such Court.  In any event,
the Agent shall be relieved and discharged from any liability or responsibility
to the parties upon (i) delivering the Collateral to Debtor or Secured Parties
in accordance with the terms of this Security Agreement or (ii) depositing the
Collateral with a court in accordance with the terms of this Security Agreement.

 

(e)                                  Stakeholder.  The Agent is acting in the
capacity of agent pursuant to this Security Agreement as a stakeholder only,
without compensation and for the convenience and at the request of Secured
Parties and Debtor.  The duties of the Agent shall be determined solely by the
express provisions of this Security Agreement and are purely ministerial in
nature.  As agent, the Agent shall have no duties or responsibilities
(including, without limitation, any duty or

 

9

--------------------------------------------------------------------------------


 

responsibility to determine whether any delivery or payment is proper under any
provision in this Security Agreement), except those duties and responsibilities
expressly set forth in this Security Agreement.  Moreover, nothing in this
Agreement shall impose any duty upon the Agent to exercise discretion.  The
Agent shall not be obligated to act except as expressly set forth in this
Security Agreement or pursuant to a final non-appealable judgment, order, or
decree of a Court of competent jurisdiction.  If the Agent shall be uncertain as
to its duties or rights as agent or shall receive instructions from any party
with respect to this Security Agreement which, in its opinion, are in conflict
with any of the provisions of this Security Agreement, the Agent shall be
entitled to refrain from taking any action other than to keep safely the
Collateral.  The Agent may act or refrain from acting in respect of any matter
referred to herein in full reliance upon and with the advice of counsel which
may be selected by it and shall be fully protected in so acting or refraining
from acting upon the advice of such counsel.

 

(f)                                    Reliance.  The Agent shall be entitled to
rely for all purposes of this Security Agreement upon any notice, demand or
other communication given to it pursuant to this Security Agreement, and each
such notice, demand or communication shall be full authority to the Agent for
any action taken, suffered, or omitted in reliance thereof.  The Agent is not
responsible or liable in any manner for the sufficiency, correctness,
genuineness or validity of any writing delivered to it in accordance with this
Security Agreement and may assume that any person signing such writing is
authorized to do.  The Agent shall have no duty to know or determine the
performance or nonperformance of any provision of any agreement or arrangement
that exists between Debtor and Secured Parties and/or any other third parties.

 

(g)                                 Fees.  The Agent shall be under no
obligation to take any action with respect to the Collateral or pursuant to this
Security Agreement which, in its reasonable opinion, shall be likely to involve
it in any expense or liability, unless and until the Agent shall be furnished
with an indemnity satisfactory to it against such expense and liability.  The
parties hereto shall jointly and severally indemnify, hold harmless, and defend
the Agent from all loss, liability, expenses, costs, damages, litigation or sums
(including, without limitation, reasonable attorneys’ fees and disbursements)
which the Agent may incur by acting pursuant to this Security Agreement, without
prejudice to any right either party may have against the other to recover any
amount paid pursuant to the foregoing.  The indemnification obligation provided
for in this Security Agreement shall be binding on the parties and on their
respective successors and assigns.

 

7.                                       Performance by Agent of Debtor’s
Obligations.  If the Debtor fails to perform or comply with any of their
agreements contained herein and the Agent, as provided for by the terms of this
Security Agreement, shall itself perform or comply, or otherwise cause
performance or compliance, with such agreement, the expenses of the Agent
incurred in connection with such performance or compliance, together with
interest thereon at a rate per annum equal to the Prime Rate (as published by
the Wall Street Journal for the most recent applicable one-month period) plus
5%, shall be payable by the Debtor to the Agent on demand and shall constitute
Obligations secured hereby.

 

8.                                       Event of Default.  An Event of Default
hereunder shall exist upon the occurrence of an Event of Default under and as
defined in any of the Related Notes (an “Event of Default”).

 

10

--------------------------------------------------------------------------------


 

9.             Remedies.  If an Event of Default shall occur and be continuing,
the Agent may exercise, in addition to all other rights and remedies granted to
it in this Security Agreement and in any other instrument or agreement securing,
evidencing or relating to the Obligations, all rights and remedies of a secured
party under the Code.  Without limiting the generality of the foregoing, the
Agent, without demand of performance or other demand, presentment, protest, or
notice of any kind (except any notice required by law referred to below) to or
upon the Debtor or any other person or entity (all and each of which are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Agent or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk. 
The Agent shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity or
redemption in the Debtor, which right or equity is hereby waived or released. 
The Debtor further agrees, at the Agent’s request, to assemble the Collateral
and make it available to the Agent at places which the Agent shall reasonably
select, whether at the Debtor’s premises or elsewhere.  The Agent shall apply
the net proceeds of any such collection, recovery, receipt, appropriation,
realization or sale, after deducting all reasonable costs and expenses of every
kind incurred therein or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of the Agent
hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in such
order as the Agent may elect, and only after such application and after the
payment by the Agent of any other amount required by any provision of law,
including, without limitation, Section 9-615 of the Code, need the Agent’s
account for the surplus, if any, to the Debtor.  To the extent permitted by
applicable law, the Debtor waives all claims, damages and demands they may
acquire against the Agent arising out of the exercise by the Agent of any of its
rights hereunder, provided that such release shall not apply to any claim,
damage or demand resulting directly from the gross negligence or willful
misconduct of the Agent.  If any notice of a proposed sale or other disposition
of Collateral shall be required by law, such notice shall be deemed reasonable
and proper if given at least seven (7) days before such sale or other
disposition.  The Debtor shall remain liable for any deficiency if the proceeds
of any sale or other disposition of the Collateral are insufficient to pay the
Obligations and the fees and disbursements of any attorneys employed by the
Agent to collect such deficiency.

 

10.           Limitation on Duties Regarding Preservation of Collateral, etc. 
The Agent’s and each Secured Party’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession, under
Section 9-207 of the Code or otherwise, shall be to deal with it in the same
manner as the Agent or such Secured Party deals with similar property for its
own account.  Neither the Agent, the Secured Parties nor any of their directors,
officers, employees or agents shall be liable for failure to demand, collect or
realize upon all or any part of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of the Debtor or otherwise.  None of the following

 

11

--------------------------------------------------------------------------------


 

shall affect the Obligations of the Debtor to the Secured Parties under this
Security Agreement or the Secured Parties’ rights with respect to the
Collateral:

 

(i)            Acceptance or retention by the Secured Parties of other property
or any interest in property as security for the Obligations;

 

(ii)           Release of all or any part of the Collateral;

 

(iii)          Release, extension, renewal, modification or compromise of the
liability of any guarantor of the Obligations; or

 

(iv)          Failure of the Secured Parties to resort to other security or
pursue the Debtor or any other obligor liable for any of the Obligations before
resorting to the Collateral.

 

11.           Powers Coupled with an Interest.  All authorizations and agencies
herein contained with respect to the Collateral are irrevocable and powers
coupled with an interest.

 

12.           Subordination.  All Subordinated Debt shall be junior and
subordinate and subject in right of payment to all Senior Debt of the Company,
as hereinafter provided in this Section 12.

 

(a)           Books of Account.  The Company and the Subordinated Holder will
mark their respective books of account to show that the Subordinated Debt is
subordinated to Senior Debt in the manner and to the extent set forth in this
Agreement.

 

(b)           Payments on Account of Subordinated Debt, etc.  Unless and until
all Senior Debt shall have been indefeasibly paid in full, the Company will not
make, and no Subordinated Holder will demand, accept or receive any direct or
indirect payment (in cash, property, by set-off, as the proceeds of Collateral
under this Agreement, or otherwise) of or on account of any Subordinated Debt
and no such payment shall be due.  Unless and until all Senior Debt shall have
been indefeasibly paid in full, no Subordinated Holder will (i) commence any
legal or judicial proceeding against the Company, or join with any creditor in
bringing any such proceeding, under any bankruptcy, reorganization, readjustment
of debt, arrangement of debt, receivership, liquidation or insolvency law or
statute of the Federal or any state government unless the holder of 51% of the
Senior Debt then outstanding shall join in such proceeding, or (ii) commence any
action or proceeding against the Company to recover all or any part of such
Subordinated Debt, or (iii) take any action to accelerate the maturity of any
Subordinated Debt.

 

(c)           Insolvency, etc.  In the event of (i) any insolvency or bankruptcy
proceeding, or any receivership, liquidation, reorganization or other similar
proceeding in connection therewith, relative to the Company or its creditors or
its property, or (ii) any proceeding for the voluntary liquidation, dissolution
or other winding up of the Company, whether or not involving insolvency or
bankruptcy, or (iii) any assignment for the benefit of creditors, or (iv) any
distribution, division, marshalling or application of any of the properties or
assets of the Company or the proceeds thereof, to creditors, voluntary or
involuntary, whether or

 

12

--------------------------------------------------------------------------------


 

not pursuant to the foreclosure or sale of Collateral pursuant to this Agreement
or involving legal proceedings, then and in any such event:

 

A.            all Senior Debt (including any interest thereon accruing after the
commencement of any such proceedings) shall first be indefeasibly paid in full
before any payment or distribution of any character, whether in cash, securities
or other property, shall be made by the Company in respect of any Subordinated
Debt;

 

B.            all principal of, premium (if any) and interest on Subordinated
Debt shall forthwith (notwithstanding the terms of subsection (b)) become due
and payable, and any payment or distribution of any character, whether in cash,
securities or other property, which would otherwise (but for the terms hereof)
be payable or deliverable by the Company in respect of any Subordinated Debt
(including any payment or distribution in respect of any Subordinated Debt by
reason of any other indebtedness of the Company being subordinated to the
Subordinated Debt, and any distribution of cash, property, stock or obligations
which are issued pursuant to any order or decree of any court, or pursuant to
reorganization, dissolution or liquidation proceedings, whether or not
purporting to give effect to the subordination of the Subordinated Debt to the
Senior Debt), shall be paid or delivered directly to the holders of Senior Debt
at the time outstanding (or their respective representatives), ratably according
to the respective aggregate amounts remaining unpaid thereon, until all Senior
Debt shall have been indefeasibly paid in full, and each Subordinated Holder
irrevocably authorizes, empowers and directs the Agent and all receivers,
trustees, liquidators, conservators and others having authority in the premises
to effect all such payments and deliveries;

 

C.            each Subordinated Holder irrevocably authorizes and empowers
(without imposing any obligation on) the Agent and each holder of Senior Debt at
the time outstanding and such holder’s representatives to demand, sue for,
collect and receive such holder’s ratable share of all such payments and
distributions and to receipt therefor, and to file and prove all claims therefor
and take all such other action (including the right to vote such Senior Debt
holder’s ratable share of the Subordinated Debt), in the name of the holders of
the Subordinated Debt or otherwise, as such Senior Debt holder or such holder’s
representatives may determine to be necessary or appropriate for the enforcement
of this Section 12; and

 

D.            each Subordinated Holder shall execute and deliver to the Agent
and each holder of Senior Debt and such holder’s representatives all such
further instruments confirming the above authorization, and all such powers of
attorney, proofs of claim, assignments of claim and other instruments, and shall
take all such other action as may be reasonably requested by such holder or such
holder’s representatives, in order to enable such holder to enforce all claims
upon or in respect of such holder’s ratable share of the Subordinated Debt.

 

13

--------------------------------------------------------------------------------


 

(d)           Payments and Distributions Received.  If any payment or
distribution of any character (whether in cash, securities or other property) or
any security shall be received by any Subordinated Holder in contravention of
any of the terms hereof and before all Senior Debt shall have been indefeasibly
paid in full, such payment or distribution or security shall be held in trust
for the benefit of, and shall be paid over or delivered and transferred to, the
holders of the Senior Debt at the time outstanding (or their respective
representatives) for application ratably to the payment of all Senior Debt
remaining unpaid to the extent necessary to indefeasibly pay all such Senior
Debt in full.  In the event of the failure of any Subordinated Holder to endorse
or assign any such payment, distribution or security, each holder of Senior Debt
and each such holder’s representative is hereby irrevocably authorized to
endorse or assign the same.

 

(e)           Excess Senior Debt Payment, Subrogation, etc.  If cash, securities
or other property otherwise payable or deliverable to the Subordinated Holders
shall have been applied, pursuant to subsections 12(c) or 12(d) hereof, or by
the Agent upon sale or foreclosure of the Collateral, to the indefeasible
payment of Senior Debt in full, then and in such case, the holders of the
Subordinated Debt (i) shall be entitled to receive from the holders of the
Senior Debt at the time outstanding any payments or distributions received by
such Senior Debt holders in excess of the amount sufficient to pay all Senior
Debt in full and (ii) shall be subrogated to any rights of the holders of Senior
Debt to receive all further payments or distributions applicable to the Senior
Debt, until all principal of, premium (if any) and interest on the Subordinated
Debt shall have been paid in full.

 

(f)            No Security.  So long as any of the Senior Debt shall not have
been indefeasibly paid in full (i) the Company shall not give, and the
Subordinated Holders shall not demand, accept or receive, any additional
security, direct or indirect, for any Subordinated Debt (other than pursuant to
the remaining sections of this Security Agreement), and (ii) neither the Company
nor the Subordinated Holders will take or participate in any action to foreclose
upon or otherwise receive any property in respect of any liens in favor of the
Agent under this Agreement or any other loans now existing in favor of the
Subordinated Holders with respect to the Subordinated Debt.

 

(g)           Obligations Not Impaired.  Except to the extent provided in this
Agreement, Subordinated Debt may not become due and payable or be paid, provided
that, nothing contained in this Agreement shall impair, as between the Company
and any Subordinated Holder, the obligations of the Company to pay to such
Subordinated Holder the principal thereof and the premium (if any) and interest
thereon as and when the same shall become due and payable in accordance with the
terms thereof, all subject to the rights of the holders of Senior Debt under
this Section 12.

 

(h)           Subordination Not Affected, etc.  The terms of this Section 12,
the subordination effected hereby and the rights of the holders of Senior Debt
and the obligations of the Subordinated Holders and the Company hereunder shall
not be affected by (i) any amendment of or addition or supplement to any Senior
Debt or any instrument or agreement relating thereto (including, without
limitation, any of the foregoing which would be effective to change the amount,
manner, place or terms of payment or change or extend the time of payment

 

14

--------------------------------------------------------------------------------


 

of Senior Debt or to further restrict payments on Subordinated Debt); (ii) any
exercise or non-exercise of any right, power or remedy under or in respect of
any Senior Debt or any instrument or agreement relating thereto; (iii) any sale,
exchange, release or other transaction affecting all or any part of any property
at any time pledged or mortgaged to secure, or however securing, Senior Debt;
(iv) any waiver, consent, release, indulgence, extension, renewal, modification,
delay or other action, inaction or omission, in respect of any Senior Debt or
any instrument or agreement relating thereto; or (v) any application by any
holder or holders of Senior Debt of any amount or sum (by whomsoever paid or
however realized) to Senior Debt, whether or not the holders of Subordinated
Debt shall have had notice or knowledge of any of the foregoing.

 

(i)            Changes, Waiver, etc.  Neither any term of this Section 12, nor
any term of any Subordinated Debt may be changed or waived except with the prior
written consent of the holders of not less than 51% in aggregate principal
amount of the Senior Debt at the time outstanding.  This Section shall be a
continuing agreement and shall remain in full force and effect so long as there
are both Senior Debt and Subordinated Debt outstanding.

 

(j)            Further Assurances, etc.

 

(i)            Each Subordinated Holder and the Company authorizes the Agent or
the Senior Lender to file any financing or continuation statement under the
Uniform Commercial Code without the signature of such Subordinated Holder or the
Company in order to evidence the security interest of the Senior Lender in the
Subordinated Debt and the subordination of the Subordinated Debt as provided in
this Agreement.

 

(ii)           In order to carry out the terms and the intent of this Agreement
more effectively, each Subordinated Holder and the Company each will do all acts
and execute all further instruments necessary or convenient to preserve for the
Senior Lender the benefit of this Agreement.

 

(k)           Indefeasible Payment.  For all purposes of this Agreement, Senior
Debt shall not be deemed to have been indefeasibly paid in full unless (i) the
holders thereof (or their duly authorized representatives) shall have received
cash equal to the full amount of Senior Debt at the time outstanding and (ii) no
petition shall have been filed under the Federal Bankruptcy Code in respect of
the Company during the period next following such receipt which shall be equal
to the applicable preference period specified in such Code (or any successor
thereto).

 

(l)            Legend.  The Company and each Subordinated Holder, for itself and
its successors and assigns as holder(s) of Subordinated Debt, covenant to cause
each Note, agreement and instrument representing or evidencing any of the
Subordinated Debt to have conspicuously affixed upon it a legend which shall
read substantially as follows:

 

“This Note [instrument] [agreement] is subject to a Security and Subordination
Agreement dated as of December 31, 2010 among Bio-Key International, Inc., The
Shaar Fund, Ltd., Thomas Colatosti and The Shaar Fund, Ltd., as Agent for the
benefit of The Shaar Fund, Ltd. and any other holders from time to time of the

 

15

--------------------------------------------------------------------------------


 

Senior Debt, as defined therein, pursuant to which Security and Subordination
Agreement this Note [instrument] [agreement] has been subordinated to the Senior
Debt.  By its acceptance of this Note [instrument] [agreement], each holder
hereof [each party hereto] agrees to be bound by the provisions of such Security
and Subordination Agreement to the same extent as if originally named a
Subordinated Holder under (and as defined in) such Security and Subordination
Agreement.”

 

13.           Severability.  Any provision of this Security Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

14.           Paragraph Headings.  The paragraph and Section headings used in
this Security Agreement are for convenience of reference only and are not to
affect the construction hereof or be taken into consideration in the
interpretation hereof.

 

15.           No Waiver; Cumulative Remedies.  The Agent shall not by any act
(except by a written instrument pursuant to Section 16 hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any default or Event of Default or in any
breach of any of the terms and conditions hereof.  No failure to exercise, nor
any delay in exercising, on the part of the Agent, any right, power or privilege
hereunder shall operate as a waiver thereof.  No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  A
waiver by the Agent of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy that the Agent would otherwise
have on any future occasion.  The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
rights or remedies provided by law.

 

16.           Waivers and Amendments; Successors and Assigns.  None of the terms
or provisions of this Security Agreement may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by the Debtor and the
Agent.  This Security Agreement shall be binding upon the successors and assigns
of the Debtor and shall inure to the benefit of the Agent and its successors and
assigns.

 

17.           Termination of Security Interest.  This Security Agreement and the
security interest in the Collateral created hereby shall automatically terminate
upon the payment in full of all Obligations.  In such event, the Agent agrees to
execute appropriate releases of liens on the Collateral upon the request of the
Debtor and at the Debtor’s expense.

 

18.           Governing Law.  This Security Agreement shall be governed by and
construed and interpreted in accordance with the laws of the State of New York
without giving effect to applicable principles of conflict of law. Each of the
parties submits to the exclusive jurisdiction of the state and federal courts of
New York County, New York in connection with any dispute

 

16

--------------------------------------------------------------------------------


 

arising under this Security Agreement and hereby waives, to the maximum extent
permitted by law, any objection, including any objection based on forum
non-conveniens, to the bringing of any such proceeding in such jurisdictions.

 

19.           Waiver of Trial by Jury.  THE DEBTOR EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OFACTION (A) ARISING UNDER
THIS SECURITY AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED
OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT
TO THIS SECURITY AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND THE DEBTOR HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THIS
WAIVER OF THE RIGHT TO TRIAL BY JURY.

 

20.           Notices.  All notices and other communications given or made
pursuant to this Note shall be in writing and shall be deemed effectively given
upon the earlier of actual receipt or:  (a) personal delivery to the party to be
notified, (b) when sent, if sent by electronic mail or facsimile during normal
business hours of the recipient, and if not sent during normal business hours,
then on the recipient’s next business day, (c) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid,
or (d) one (1) business day after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next business day delivery, with written
verification of receipt.  All communications shall be sent to the respective
parties at the following addresses or to such other e-mail address, facsimile
number or address as subsequently modified by written notice given in accordance
with this Section 20:

 

If to the Debtor, to:

 

BIO-key International, Inc.
3349 Highway 138
Building D, Suite B
Wall, NJ 07719
Attn: Chief Executive Officer
Facsimile: (732) 359-1101

 

 

 

with a copy (which shall not constitute notice) to:

 

Choate, Hall & Stewart LLP
Two International Place
Boston, MA 02110
Attention: Charles J. Johnson, Esq.
Facsimile: (617) 248-4000

 

17

--------------------------------------------------------------------------------


 

If to the Agent or Shaar, to:

 

The Shaar Fund Ltd.
c/o SS&C Fund Services N.V.
Pareraweg 45
Curacao, Netherlands Antilles
Facsimile: (599-9) 434-3560

 

 

 

with a copy (which shall not constitute notice) to:

 

Meltzer, Lippe, Goldstein & Breitstone, LLP
190 Willis Avenue
Mineola, NY 11501
Attention: Ira R. Halperin, Esq.
Facsimile: (516) 747-0653

 

 

 

If to Colatosti, to:

 

Thomas J. Colatosti
Chairman & CEO
American Security Ventures
P.O. Box 3
Lexington, MA 02420

 

21.           Entire Agreement.  This Security Agreement constitutes the full
and entire understanding between the Debtor and the Secured Parties with respect
to the subject matter hereof.

 

[Signature page follows]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Security Agreement to be duly
executed and delivered as of the date first above written.

 

 

DEBTOR:

 

 

 

BIO-KEY INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

NOTEHOLDERS:

 

 

 

THE SHAAR FUND, LTD. (Senior Lender)

 

 

 

By:

SS&C Fund Services N.V.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Thomas J. Colatosti (Subordinated Lender)

 

[Signature Page to Security and Subordination Agreement]

 

--------------------------------------------------------------------------------


 

 

AGENT:

 

 

 

THE SHAAR FUND, LTD.

 

 

 

By:

SS&C Fund Services N.V.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Security and Subordination Agreement]

 

--------------------------------------------------------------------------------